DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50, along with claims 51, 53-59, 61 and 62, dependent therefrom, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an oil-soluble well treatment agent having a particle size of 0.5 to 2 microns ([0030] of the specification as filed), does not reasonably provide enablement for every particle size that is less than 2 micron, as claimed by Applicant’s instant claiming of “less than or equal to 2 microns.”  The specification does not enable any person skilled in the art to which it make and use the invention commensurate in scope with these claims.  The instantly claimed range of less than 2 micrometers is a range with an unbounded lower limit, and, therefore, encompasses a particle size so inconceivable small that it cannot be reasonably possible in the present invention. To make the point through hyperbole, the present application does not provide full enablement for a particle size of 0.00000001 micrometers (decreasable ad nauseum), even though such amounts are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claim 50, along with claims 51, 53-59, 61 and 62, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 50 recites “an average particle size less than or equal to 2 micrometers.”   This is a range with an unbounded lower limit, and, as such, it is unclear as to the extent of particle sizes Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 68 recites “wherein the oil-insoluble, water-pumped into the well in:” and then lists various fluids.  However (d) and (e) repeat the phase “pumped into the well in.”  Deletion thereof is advised.
Claim 71, as well as claims 70 and 73, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites the limitation "the oil-soluble well treatment agent" in (a), lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Previously in (a), line 2, Applicant recites “an oil-soluble first component.”  The Examiner notes, (a)(i) continues using the phrase “the oil-soluble first component”, as does (a)(ii) while (b) then returns to the phrase “the oil-soluble well treatment agent.”  Consistent use of one phrase is advised, i.e., replacement of “the oil-soluble well treatment agent” with –the oil-soluble first component- or replacement of “an oil-soluble first component” with –an oil soluble well treatment agent.-  
Dependent claim 70 also recites “the oil-soluble well-treatment agent” and should be corrected to be consistent with any changes made to claim 71.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 72 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 63, upon which claim 72 depends, has been amended to require “wherein the second component is a water-insoluble adsorbent or a calcined metal oxide.”  Dependent claim 72 recites “wherein the second component is a water-insoluble adsorbent or a calcined metal oxide,” and, therefore, fails to further limit Applicant’s amendments to claim 63.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 50, 51, 54, 55, 57-59, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2012/0273197 – Gupta ‘197 herein), alone, or, in the alternative, as being unpatentable over Gupta ‘197 in view of Gupta et al. (US 2013/0126158 – cited previously – Gupta ‘158 herein).
With respect to independent claim 50, Gupta ‘197 discloses a method of treating a well or a subterranean formation penetrated by a well which comprises pumping into the well an aqueous well treatment fluid comprising ([0064]-[0066]; claim 20) at least one oil-soluble well treatment agent ([0037], wherein solid inhibitors for paraffin or asphaltene are disclosed to desorb into the hydrocarbon phase of produced fluid), wherein the at least one oil-soluble well treatment agent, when pumped into the well, is a first component of a composite, the composite 
	With regard to the amount of oil-soluble well treatment agent, Gupta ‘197 discloses wherein the composite may include an amount of well treatment agent in the range of 1 to 50 weight percent ([0036]), and further, clearly suggests wherein the amount of well treatment agent used affects the lifetime thereof and the amount to be used is sufficient to effectuate the desired result over a sustained period of time ([0059]-[0060]).  In an example, an adsorbent is loaded with 22% of a well treatment agent ([0095]).  Since Gupta ‘197 clearly suggests an amount of oil soluble well treatment agent within the range as claimed, it is the position of the Office it would have been obvious to one having ordinary skill in the art to try an amount of oil soluble well treatment agent as claimed as based on the desired lifetime for the oil soluble well treatment agent/paraffin/asphaltene inhibitor in the particular well environment in which it is to be used since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed weight percent range as critical for the oil soluble well treatment chemical and 
	Gupta ‘197 discloses wherein the well treating agent is preferably a liquid material, and, if a solid, it can be dissolved in a suitable solvent, thus making it a liquid ([0041]).  As such, it is the position of the Office that the well treating agent thus has a particle size of less than 2 micrometers since once it is dissolved and in liquid form, it has a particle size of 0 which is encompassed by the range instantly claimed.  
	
Alternatively, with respect to the particle size, Gupta ‘197 discloses wherein the soluble well treatment agent can be a solid that can be dissolved in a suitable solvent ([0041]), therefore not requiring the well treatment agent be dissolved.  The reference additionally discloses wherein the porous adsorbent onto which the well treatment agent is adsorbed is nano-sized, preferably between 150 to about 1730 micrometers ([0021]).  The reference, however, fails to suggest a particle size for the well treatment agent.
	Gupta ‘158 teaches well treatment agents that are oil or water soluble and can be delivered to a target location downhole via a composite for release into the respective fluid ([0020]-[0022]).  The treatment agent may be dissolved in a suitable solvent ([0022]) or can be present as a solid immobilized in a composite (claim 18).  The reference additionally suggests exemplary particle sizes for solids of such a treatment agent to be in the range of 0.001 microns to about 100 microns, wherein a preferred size is less than or equal to 0.05 microns ([0094]).  The Examiner notes, an exemplary composite of Gupta ‘158 is a calcined metal oxide ([0052]), i.e., the same type of adsorbent suggested by Gupta ‘197.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    
	
With respect to depending claim 51, Gupta ‘197 discloses solubilizing the at least one oil-soluble well treatment agent into hydrocarbons in the subterranean formation and/or well.
	With respect to depending claim 54, Gupta ‘197 discloses wherein the composite comprises at least one oil-soluble well treatment agent immobilized by or with the second component ([0040]; [0061]).
	With respect to depending claim 55, Gupta ‘197 discloses wherein the at least one oil-soluble well treatment agent is selected from the group as claimed ([0037]).
at least one member selected from the group consisting of corrosion inhibitors, scale inhibitors, paraffin inhibitors, salt inhibitors and asphaltene dispersants ([0038]).  The reference additionally suggests the paraffin or asphaltene inhibitors as oil soluble and the scale, salt and corrosion inhibitors as water soluble ([0037]), wherein the well treatment agent is capable of dissolving at a generally constant rate over an extended period of time in the hydrocarbon liquid contained in the subterranean formation or the aqueous fluid water, respectively ([0022]; [0037]).  Therefore, by suggesting at least one member of the group for the treatment agent, it would have been obvious to one having ordinary skill in the art to try a combination of water soluble well treatment agent and oil soluble well treatment agent using the composite adsorbent of Gupta ‘197 in order to provide for scale/corrosion/salt inhibition resulting from any aqueous fluid contact and paraffin/asphaltene inhibition that would result from produced hydrocarbons.  One of ordinary skill in the art would recognize the desired combination of inhibitors to use as based on the conditions encountered in the particular environment to be treated along with particular fluids found therein.
	With respect to further depending claim 59, Gupta ‘197 discloses solubilizing the at least one water-soluble well treatment agent in an aqueous fluid in the well or subterranean formation ([0022]; [0037]; [0040]).
	With respect to depending claim 61, Gupta ‘197 discloses wherein the second component is a water insoluble adsorbent selected from the group as claimed ([0035]).  
	With respect to depending claim 62, Gupta ‘197 discloses wherein the aqueous treatment fluid is as claimed ([0066]; [0071]-[0082]).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘197, alone, or, Gupta ‘197 in view of Gupta ‘158, as applied to claim 50 above, and further in view of Gupta ‘158.
Gupta ‘197, or Gupta ‘197 in view of Gupta ‘158, suggests the method as set forth above with respect to independent claim 50.  Gupta ‘197, however, fails to disclose wherein the composite is at least partially coated with a polymeric coating.  Gupta ‘158 suggests similar composite well treatment release agents to Gupta ‘197 wherein the composites are suggested to be coated with a resin, plastic or sealant for the purpose of imparting resistance to the hydrocarbons produced in the well, and, further, serving to strength the composite from harsh environmental conditions ([0074]-[0075]).  Since the composites of Gupta ‘197 would be subjected to the very same conditions as the composites of Gupta ‘158, it would have been obvious to one having ordinary skill in the art to try at least partially coating the composites of Gupta ‘197 in order to strengthen the composite against the harsh environmental conditions encountered in the well/subterranean formation.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.	
Claims 63, 64, 66, 68, 72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘197. 
	With respect to independent claim 63, Gupta ‘197 discloses a method of treating a well or a subterranean formation penetrated by a well which comprises: 
	(a) pumping ([0064]-[0066]; claim 20) into the well at least one oil-soluble well treatment agent selected from the group consisting of scale inhibitors, paraffin inhibitors, corrosion inhibitors, asphaltene inhibitors and mixtures thereof ([0037], wherein solid inhibitors mixtures thereof of the treatment agents are disclosed, see further explanation below; [0064]-[0066]) and wherein the water-insoluble, oil-insoluble composite further comprises at least one water-soluble well treatment agent associated with the second component ([0037], wherein an inhibitor for scales, corrosion, salts or biocidal action is disclosed to desorb into produced water) wherein the second component is a water-insoluble adsorbent or a calcined metal oxide ([0025]-[0035]) and further wherein the amount of the at least one oil-soluble well treatment agent in the composite is between from about 20 to about 35 weight percent based on the total weight of the composite ([0036], see further explanation below);
	(b) solubilizing the at least one oil-soluble well treatment agent into produced fluid or hydrocarbons in the subterranean formation and/or well ([0022]; [0037]); and
	(c) solubilizing the at least one water-soluble well treatment agent in an aqueous fluid in the well or subterranean formation ([0022]; [0037]).  
Gupta ‘197 discloses wherein the composite may include an amount of well treatment agent in the range of 1 to 50 weigh percent ([0036]), as well as wherein the well treatment agent adsorbed may be at least one member selected from the group consisting of corrosion inhibitors, scale inhibitors, paraffin inhibitors, salt inhibitors and asphaltene dispersants ([0038]).  The reference additionally suggests the paraffin or asphaltene inhibitors as oil soluble and the scale, salt and corrosion inhibitors as water soluble ([0037]), wherein the well treatment agent is at least one member of the group for the treatment agent, it would have been obvious to one having ordinary skill in the art to try a combination of water soluble well treatment agent and oil soluble well treatment agent using the composite adsorbent of Gupta ‘197 in order to provide for scale/corrosion/salt inhibition resulting from any aqueous fluid contact and paraffin/asphaltene inhibition that would result from produced hydrocarbons.  One of ordinary skill in the art would recognize the desired combination of inhibitors to use as based on the conditions encountered in the particular environment to be treated along with particular fluids found therein.
	With regard to the amount of oil-soluble well treatment agent, Gupta ‘197 discloses wherein the composite may include an amount of well treatment agent in the range of 1 to 50 weight percent ([0036]), and further, clearly suggests wherein the amount of well treatment agent used affects the lifetime thereof and the amount to be used is sufficient to effectuate the desired result over a sustained period of time ([0059]-[0060]).  In an example, an adsorbent is loaded with 22% of a well treatment agent ([0095]).  Since Gupta ‘197 clearly suggests an amount of oil soluble well treatment agent within the range as claimed, it is the position of the Office it would have been obvious to one having ordinary skill in the art to try an amount of oil soluble well treatment agent as claimed as based on the desired lifetime for the oil soluble well treatment agent/paraffin/asphaltene inhibitor in the particular well environment in which it is to be used since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed weight percent range as critical for the oil soluble well treatment chemical and it is unclear if any unexpected results are achieved by using the oil soluble well treatment agent in the composite within the instantly claimed range.
	With respect to depending claim 64, Gupta ‘197 disclsoes wherein the at least one water-soluble well treatment agent is selected from the group as claimed ([0037]).
With respect to depending claim 66, Gupta ‘197 discloses wherein the composite may include an amount of well treatment agent in the range of 1 to 50 weight percent ([0036]), as well as wherein the well treatment agent adsorbed may be at least one member selected from the group consisting of corrosion inhibitors, scale inhibitors, paraffin inhibitors, salt inhibitors and asphaltene dispersants ([0038]).  The reference additionally suggests the paraffin or asphaltene inhibitors as oil soluble and the scale, salt and corrosion inhibitors as water soluble ([0037]), and, thus, by suggesting at least one member of the group for the treatment agent, provides for the combination of a water soluble and oil soluble well treatment agent as claimed.  Although silent to suggest a weight ratio of the oil-soluble well treatment agent to the water-soluble well treatment agent, Gupta ‘197 clearly suggests wherein the amount of well treatment agent used affects the lifetime thereof and the amount to be used is sufficient to effectuate the desired result over a sustained period of time ([0059]-[0060]).  As such, it is the position of the Office, absent any evidence of the criticality of the instantly claimed ratio, as exemplified by the extensiveness of the weight ratio range instantly claimed, it would have been obvious to one having ordinary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality.  In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).  In the instant case, the extensiveness of the range covers nearly any amount of oil-soluble well treatment agent and water soluble well treatment agent and the instant specification fails to explicitly establish the instantly claimed weight ratio as critical.  It is unclear if any unexpected results are achieved by using the weight ratio of oil-soluble to water-soluble well treatment agent in the composite as claimed, and, therefore, one of ordinary skill would readily recognize a ratio within the instantly claimed range given the suggestion of Gupta ‘197 to use a combination of oil soluble well treatment agent and water soluble well treatment agent therein.
With respect to depending claim 68, Gupta ‘197 discloses wherein the oil-insoluble, water-insoluble composite is pumped into the well in one of the fluids as claimed ([0065]-[0066]; [0071]-[0082]).
	With respect to depending claim 72, Gupta ‘197 discloses wherein the second component is a water-insoluble adsorbent or a calcined metal oxide ([0025]-[0035]; [0060]).
	With respect to depending claim 74, Gupta ‘197 discloses wherein the amount of well treatment agent in the composite is normally from about 1 to 50 weight percent ([0036]).  The In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed weight percent range as critical and it is unclear if any unexpected results are achieved by using the water soluble well treatment agent in the composite within the instantly claimed range.


Claims 50, 51, 53, 54, 57, 59, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘158.
With respect to independent claim 50, Gupta et al. discloses a method of treating a well or a subterranean formation penetrated by a well which comprises pumping into the well an aqueous treatment fluid ([0101]) comprising at least one oil-soluble well treatment agent ([0020], wherein oil soluble tracers are disclosed) having an average particle size less than or equal to 2 micrometers ([0094], see explanation below), wherein the at least one oil-soluble well treatment agent, when pumped into the well, is a first component of a composite, the composite comprising the first component associated with a second component ([0043]-[0067]), the amount of the at least one oil-soluble well treatment agent in the composite falling within the weight percent as claimed based on the total weight of the composite ([0025], see explanation below) and wherein the second component is a water insoluble adsorbent or a calcined metal oxide ([0043]-[0067]).
Gupta ‘158 teaches well treatment agents that are oil and/or water soluble and can be delivered to a target location downhole via a composite for release into the respective fluid ([0020]-[0022]).  The treatment agent may be dissolved in a suitable solvent ([0022]) or can be present as a solid immobilized in a composite (claim 18).  The reference additionally suggests exemplary particle sizes for solids of such treatment agents when used in an alternative embodiment to be in the range of 0.001 microns to about 100 microns, wherein a preferred size is less than or equal to 0.05 microns ([0094]).  Although silent to the particle size of the treatment agent when used in the composite of water insoluble adsorbent or calcined metal oxide, Gupta ‘158 suggests the particle size of the calcined metal oxides as within the range of 150 to 1780 microns ([0054]).  As such, when using a solid treatment agent therewith, and considering the suggestion of known sizes for such treatment agents provided for in an 
With regard to the amount of treatment agent, Gupta ‘158 suggests the amount of tracer in the composite as normally from about 1 to 50 weight percent, wherein the minimum amount is that amount sufficient to permit detection within the produced fluid ([0025]).  It is further suggested wherein the lifetime of the composite is based on the amount of well treatment agent therein ([0024]).  As such, although silent to a more specific range of 20-35% as instantly claimed, it would have been obvious to one having ordinary skill in the art to try an amount of tracer within the range as claimed as based on the length of time for detection within the produced fluid desired since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed weight percent range as critical for the oil soluble well treatment chemical and it is unclear if any unexpected results are achieved by using the oil soluble well treatment agent in the composite within the instantly claimed range.

With respect to dependent claim 53, Gupta et al. discloses wherein the composite is at least partially coated with a polymeric coating ([0074]-[0075]).
With respect to dependent claim 54, Gupta et al. discloses wherein the composite comprises at least one oil-soluble well treatment agent immobilized by or with the second component ([0043]-[0067]).
With respect to dependent claim 57, Gupta et al. discloses wherein the composite further comprises at least one water-soluble well treatment agent ([0020], wherein oil and water soluble tracers may simultaneously be used).
With respect to dependent claim 59, Gupta et al. discloses solubilizing the at least one water-soluble well treatment agent in an aqueous fluid in the well or subterranean formation as claimed ([0024]).
With respect to dependent claim 61, Gupta et al. dsiclsoes wherein the second component is as claimed ([0047]).
With respect to dependent claim 62, Gupta et al. discloses wherein the aqueous treatment fluid is a fracturing fluid and wherein the fracturing fluid is pumped into the well at a pressure sufficient to create or enlarge a fracture within the subterranean formation, as well as a completion fluid, an acidizing fluid and a sand control operation ([0106]-[0110]).

Claims 55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘158 as applied to claims 52 and 57, respectively, above, and further in view of Seffens et al. (US 3,531,409 – cited previously).
Gupta ‘158 discloses the method as set forth above with respect to each of claims 52 and 57 wherein the at least one oil-soluble and/or water-soluble well treatment agent is a tracer that is slowly released as produced fluid passes through or circulates around the composite thereof ([0024]).  The reference, however, fails to disclose the oil-soluble well treatment agent and water-soluble well treatment agent as a treatment agent selected from the groups as claimed.
Seffens et al. teaches slow release of well treatment chemicals from solid composites placed downhole, wherein the carrier of the composite is insoluble (col. 1, l. 14-21) and wherein the well treatment chemicals may be oil soluble or water soluble (col. 9, l. 35-38); the well treatment chemicals are further taught as capable of being tagged with a tracer which is released therewith from the composite (col. 8, l. 57-59).  Exemplary inhibitors/well treatment chemicals any suitable chemical, including demulsifiers, scale preventatives, bactericides, water treating agents and paraffin removers (col. 6, l. 53-63).
Since Gupta et al. provides for the release of the tracer from the composite by dissolving over time in water or hydrocarbons produced from the formation and Seffens et al. teaches release of well treatment chemicals from a composite emplaced downhole by dissolving over time into water or hydrocarbons produced from the formation, it would have been obvious to one having ordinary skill in the art to try a treatment agent such as those suggested by Seffens et al. as an oil-soluble well treatment agent and/or a water-soluble well treatment agent in the composite of Gupta et al. in order to provide the slow release thereof into fluids produced from the formation/well so as to effectively treat the formation/well therewith.  
Claims 63, 64, 66, 68, 72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta ‘158 in view of Seffens et al..
With respect to independent claim 63, Gupta ‘158 discloses a method of treating a well or a subterranean formation penetrated by a well which comprises:
(a)	pumping into the well at least one oil-soluble well treatment agent ([0020], wherein oil soluble tracers are disclosed), wherein the at least one oil-soluble well treatment agent, when pumped into the well, is a first component of a water-insoluble, oil-insoluble composite ([0023], wherein the solid composite is insoluble and can function as a proppant even after the tracer has been completely leached out thereof), wherein the first component is associated with a second component and wherein the water-insoluble, oil-insoluble composite further comprises at least one water-soluble well treatment agent associated with the second component ([0020], wherein a combination of oil soluble and water soluble tracers may be simultaneously used) wherein the second component is a water-insoluble adsorbent or a calcined metal oxide ([0043]-[0067]) and further wherein the amount of the at least one oil-soluble well treatment agent in the composite is within the range as claimed ([0025], see explanation below);
(b)	solubilizing the at least one oil-soluble well treatment agent into produced fluid or hydrocarbons in the subterranean formation and/or well ([0024]); and
(c)	solubilizing the at least one water-soluble well treatment agent in an aqueous fluid in the well or subterranean formation ([0024]).
Gupta ‘158 discloses wherein the at least one oil-soluble and/or water-soluble well treatment agent is a tracer that is slowly released as produced fluid passes through or circulates around the composite thereof ([0024]).  The reference, however, fails to disclose the oil-soluble well treatment agent as a treatment agent selected from the group as claimed.

Since Gupta ‘158 provides for the release of the tracer from the composite by dissolving over time in water or hydrocarbons produced from the formation and Seffens et al. teaches release of well treatment chemicals from a composite emplaced downhole by dissolving over time into water or hydrocarbons produced from the formation, it would have been obvious to one having ordinary skill in the art to try a treatment agent such as those suggested by Seffens et al. as an oil-soluble well treatment agent in the composite of Gupta ‘158 in order to provide the slow release thereof into fluids produced from the formation/well so as to effectively treat the formation/well therewith.  
With regard to the amount of oil soluble treatment agent, Gupta ‘158 suggests the amount of tracer in the composite as normally from about 1 to 50 weight percent, wherein the minimum amount is that amount sufficient to permit detection within the produced fluid ([0025]).  It is further suggested wherein the lifetime of the composite is based on the amount of well treatment agent therein ([0024]).  As such, although silent to a more specific range of 20-35% as instantly claimed, it would have been obvious to one having ordinary skill in the art to try an amount of tracer within the range as claimed as based on the length of time for detection within the produced fluid desired since generally, differences in concentration or temperature will not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed weight percent range as critical for the oil soluble well treatment chemical and it is unclear if any unexpected results are achieved by using the oil soluble well treatment agent in the composite within the instantly claimed range.
With respect to dependent claim 64, Gupta ‘158 teaches wherein the at least one water-soluble well treatment agent is selected from the group as claimed, and, as such, it would have been obvious to one having ordinary skill in the art to try a water-soluble chemical as taught by Seffens et al. as the water soluble chemical within the composite of Gupta ‘158 (see motivation/explanation above).
With respect to dependent claim 66, Gupta ‘158 discloses wherein the oil-soluble well treatment agent may be used in combination with the oil soluble well treatment agent ([0020]).  Although silent to the weight ratio of oil-soluble well treatment agent to water-soluble well treatment agent, since Gupta ‘158 suggests a combination of both and there is no allegation of criticality or any evidence demonstrating any difference across the instant broadly claimed range, one having ordinary skill in the art would recognize the optimal amount of each treatment agent to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With respect to dependent claim 68, Gupta ‘158 discloses wherein the aqueous treatment fluid is a fracturing fluid and wherein the fracturing fluid is pumped into the well at a pressure sufficient to create or enlarge a fracture within the subterranean formation, as well as a completion fluid, an acidizing fluid and a sand control operation ([0106]-[0110]).
With respect to new dependent claim 72, Gupta ‘158 discloses wherein the second component is a water-insoluble adsorbent or a calcined metal oxide ([0044]-[0067]).
With respect to new dependent claim 74, Gupta ‘158 discloses wherein the amount of well treatment agent is normally from about 1 to 50 weight percent, and in some instances, may be as low as 1 ppm ([0025]).  Additionally, it is noted where in one composite form, generally the amount of tracer to employ in the composite is from about 0.05 to about 5% based upon the total weight of the composite ([0035]).  Although silent to the amount of the water soluble well treatment agent specifically when used in combination with the oil-soluble well treatment agent, the Examiner notes, since the total amount of well treatment agent suggested for the composite overlaps the entire range instantly claimed, when using a combination of oil soluble and water soluble treatment agent, it would have been obvious the amount of water soluble treatment agent would fall therein since the total amount disclosed is for the combination, and, thus, the water soluble agent specifically must fall therein; additionally, one having ordinary skill in the art would recognize the optimal amount thereof to employ since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claim 56 is objected to over the prior art as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 71, along with claims 70 and 73, dependent therefrom, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims over Newlove as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments.  The rejections with respect thereto have been withdrawn. 
Applicant's arguments with respect to the rejections of claims as anticipated by Gupta have been fully considered and are persuasive.   However, a new grounds of rejection has been made under 35 USC 103.  Applicant asserts the Examiner relies on [0025] for suggesting an amount of tracer between 1 and 50 percent and notes the amount of tracer is dependent on how the tracer is immobilized, citing [0098] wherein the tracer is in a microemulsion in an amount up to 20%.  Applicant asserts the claims are not drawn to a microemulsion.  The Examiner acknowledges Applicant’s amendments pertaining to exclusion of the microemulsion, but maintains Gupta’s suggestion of 1-50% is applicable to the other embodiments.  The reference clearly suggests the amount affects the time of dissolution of the tracer material and further wherein a minimum amount is that which is sufficient to permit detection within the produced 
With regard to the particle size, Applicant asserts Gupta provides no insight as to the particle size of the tracer when used with the adsorbent/calcined metal oxide.  However, the reference clearly suggests wherein a solid may be immobilized with such composite materials (claim 19) and further suggests known particle sizes for the tracer, as well as sizes of the pore spaces of the adsorbent.  Therefore, it is the position of the Office one of ordinary skill would recognize the optimal particle size of the treatment agent to try when using such a solid treatment agent with the water insoluble adsorbent as based on known treatment agent sizes available and the ability of such to be adsorbed onto the adsorbent.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
06/21/21